 

AO 245B (CASDRev. 02/18) Judgrnent in a Criminal Case F g LE .

 

 

 

 

 

 

 

NUV 2 0 2018
UNITED STATES DlsTRICT CoURT
CLERK. U.S. DISTRFCT COURT
SOUTI_[ERN DISTRICT OF CALIFORNIA SOUTHERN DiSTRlCT OF CALIFORNIA
UNITED sTArEs oF AMERICA .IUDGMENT IN A CRIMI] DEPU`W
V_ (For Of'fenses Committcd On or After November l, 1987)
NATALIA LUCIA ARAIZA (l)
Case Number: lSCR3443-JLS
Charles N. Guthrie
Defendant’s Attomey
REGIsTRATIoN N0. 76498298
|:| _
THE DEFENDANT:
IXF pleaded guilty to count(s) 1 Of the lnfOrTnatiOn
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count

Title & Section Nature of Offense Number(sl
8 USC Transportation of Certain Aliens for Financial Gain and Aiding 1
l324(a)(l)(A)(ii),(v)(ll),(a and Abetting
)(1)(B)(i)

The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I:l The defendant has been found not guilty on count(s)
PI{ Count(s) 2-5 of the Information are dismissed on the motion of the United States.
m Assessment : $100 imposed

IVTA Assessment*: $5000 Waived
§§

;Justice for Victims of Traft]cking Act of 2015, Pub. L. No. 1]4-22.
|:| No fine !:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this'district Within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstances

November 16 2018

Date of lmposition of Sentence

    
 

MWZZ

oN. JAMS LTsAMMARTINo
UNITED STATES DIsTRICT .TUDGE

lSCR3443 -JLS

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: NATALIA LUCIA ARAIZA (l) Judgment - Page 2 of 4
CASE NUMBER: 18CR3443-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Twelve (12) Months and One ( l) Day

|Zl|:|

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:
l. Incarceration in the Western Region to accommodate farriin visits.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on 10

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

18CR3443-JLS

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: NATALlA LUCIA ARAIZA (l) .ludgment - Page 3 of4
CASE NUMBER: lSCR3443 -.TLS
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:

Two (2) Years

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release n'om the
custody ofthe Bureau of Prisons unless removed from the United States.

 

'l`he defendant shall not commit another federal, state or local crime.
For oj"enses committed on or after Sepzember 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the

term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of iirturc
substance abuse. (Check, ifapplicable.)

>14 The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

t:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offensel (Check ifapplz'cable.)

|:| The defendant shall participate in an approved program for domestic violence. (Check pfapplicable.)

m

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such Ene or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payrnents set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and n’equency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation oiiicer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not H'equent places where controlfed substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement oft`rcer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and t

13) as directed by the probation ofticer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

ISCR3443 -JLS

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: NATALIA LUCIA ARAIZA (l) Judgrnent - Page 4 of 4
CASE NUMBER: lSCR3443 -JLS

SPECIAL CON])ITIONS OF SUPERVISION

1. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
revocation; the defendant shall warn any other residents that the premises may be subject to searches

pursuant to this condition

2. Report vehicles owned or operated, or in which you have an interest, to the probation oHicer.

3. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period up to 90
days (non-punitive).

4. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
comply with both United States and Mexican immigration law requirements

lSCR3443 -JLS

 

 

